Blair, J.
On July 13, 1908, this court handed down a decision quashing certain drain proceedings. Harrington v. Calhoun Probate Judge, 153 Mich. 660 (117 N. W. 62). On the same day judgment was entered, quashing the proceedings and providing “that the relators recover of and from the respondents their costs of both courts to be taxed.”
Plaintiffs in certiorari having presented their taxed bill of costs in accordance with the judgment, the same was allowed, and the costs taxed in their favor by the clerk of this court, October 17, 1908, at the sum of $135.35. In February, 1910, plaintiffs in certiorari filed a motion “to amend the judgment for costs heretofore entered in this cause by entering said judgment for costs against the petitioners for the said drain,” etc.
Assuming, but not deciding, that this court might, in the exercise of its discretion, grant the amendment and cause the judgment to be entered against the petitioners, who were not parties to the record and against whom the statute does not in terms authorize the entry of judgment, we are not inclined at this late day to grant the motion.
The motion is denied, with costs.
Ostrander, Hooker, Moore, and Stone, JJ., concurred.